Title: To Benjamin Franklin from Feriet, 27 January 1784
From: Feriet, ——, baron de
To: Franklin, Benjamin


          
            
              Versailles le 27 janvier 1784
            
            J’ay vû, Monsieur, Le Sr. Rollin qui a èté très incommodé de sables et de graviers; comme il n’a point ète sondé, et qu’il prètend cette opération fort dangereuse, il n’est point sur S’il avait La pierre en gros ou en détail, mais ce qu’il y a de certain, c’est qu’il est extrêmement soulagé, qu’il peut vacquer Librement a ses affaires et a son service, et que le remède qu’il a pris ne L’a incommodé D’aucune manière; il consiste dans un demi verre de jus d’oignon le matin deux heures avant de manger, et gros comme une olive de savon de naples qu’il avalait a chaque repas au moment de se mettre a table. Il m’a dit, Monsieur, que si le jus D’oignon Vous répugait, vous pouviez Le mêler avec ègale quantité de bouillon. Quant au savon, il prennait La précaution de le bien pétrir avec les mains dans plusieurs eaux, avant que d’en faire des pillulles, il prétend cette précaution nècessaire. Il m’a fort assuré que pendant tout le tems qu’il a fait usage de ce remède, sa poitrine et son estomac n’en ont pas ressenti La moindre incommodité. Si j’avais oublié quelque dètail qui puisse Vous intéresser, je vous prie, Monsieur, de Vouloir bien me le faire dire, et D’être persuadé de tout le plaisir que j’aurai toujours a faire quelque chose qui vous soit agrèable, et a vous donner des preuves de L’attachement sincère et du respect avec lequel j’ay Lhonneur D’être, Monsieur, Votre très humble et très obéissant serviteur
            
              Def
            
          
          
          
            mille complimens, je vous prie, a Monsieur votre fils; Lorsqu’il viendra ici, je lui ferai voir trois chaises a porteur que j’ay trouvées chèz des particuliers; elles sont fort belles, et presque neuves, mais elles sont depuis 18, jusqu’a 22 Louis, on ne peut en trouver de bonnes qui soyent d’un moindre prix.
          
        